Title: From George Washington to John Fenton Mercer, 17 April 1756
From: Washington, George
To: Mercer, John Fenton



[Winchester, 17 April 1756]
To Captain John Mercer. commanding a party at Joseph Edwards’s, on Great Cacapehon.Sir,

As the great rains have prevented your march on the expedition Ordered: You are to halt at the place where you now are, until the Waters are passable: and then proceed to Enoch’s Fort and no farther; and remain there until you receive further Orders from me.
You must endeavour to procure some good Woodsmen, well acquainted with the place; and honest people, to send out as Spies to the Springs and whatever you engage for to them, that is reasonable, I will pay.
The persons you engage as Spies, must set out immediately; and if they bring you any intelligence, you must transmit it immediately to me.
If you find, from any intelligence you receive, that it will be possible to fall in with the Enemy—You must detach Parties to way-lay them; and are to keep out constant Scouting Parties from the place you are posted. The Waggons must be sent back, as you will have no use for them—You must take with you the men ordered in my last; and what provision you can.
Use all methods to get intelligence of the Enemy; and endeavour to post some parties to fall in with them—You are not to delay one moment transmitting me intelligence, if you find the Enemy is at the Warm-Springs. Yours &c.

G:W.
April 17th 1756.    

